UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811 - 22464 Ironwood Multi-Strategy Fund LLC (Exact name of registrant as specified in charter) One Market Plaza, Steuart Tower, Suite 2500 San Francisco, CA 94105 (Address of principal executive offices)(Zip code) Jonathan Gans Chief Executive Officer and President c/o Ironwood Capital Management Corporation One Market Plaza, Steuart Tower, Suite 2500 San Francisco, CA 94105 (Name and address of agent for service) Registrant’s telephone number, including area code:(415) 777-2400 Date of fiscal year end:April 30 Date of reporting period:July 31, 2011 ITEM 1.SCHEDULE OF INVESTMENTS. The Schedule(s) of Investments is attached herewith. Ironwood Multi-Strategy Fund LLC Schedule of Investments – July 31, 2011 (unaudited) Ironwood Multi-Strategy Fund LLC (1) Investment in Ironwood Institutional Multi Strategy Fund LLC – 100.04%
